UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, Commission File No. 0-18370 MFRI, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3922969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7720 N. Lehigh Avenue,Niles, Illinois 60714 (Address of principal executive offices) (Zip Code) (847) 966-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this FORM 10-K or any amendment to this FORM 10-K.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 ofThe Exchange Act)Yes ¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant (the exclusion of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant) was $33,201,258 based on the closing sale price of $6.00 per share as reported on the NASDAQ Global Market on July 31, 2009. The number of shares of the registrant’s common stock outstanding at April 8, 2010 was 6,836,433. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for the 2009 Annual Meeting of Stockholders are incorporated by reference into Part III. EXPLANATORY NOTE This amendment is being filed solely to correct a date error relating to the Period covered in the submission header template for the Company’s Annual Report on
